 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10   RYAN HYAMS and REGINE DUHON,                 CASE NO. 4:18-cv-06278-HSG
     individuals, on behalf of themselves and
11   all others similarly situated,               Assigned to: The Honorable
                                                  Haywood S. Gilliam, Jr.
12   Plaintiffs,
13   vs.
                                                  ORDER GRANTING
14   CVS HEALTH CORPORATION, a                    REQUEST FOR
     Rhode Island Corporation, CVS                TELEPHONIC
15   PHARMACY, INC., a Rhode Island               APPEARANCE AT MARCH
     Corporation, GARFIELD BEACH CVS,             26, 2019 INITIAL CASE
16   LLC, a California Corporation, and CVS       MANAGEMENT
     Rx Services, Inc.. a New York                CONFERENCE
17   Corporation, DOES 1 through 25,
     inclusive,                                   Date: March 26, 2019
18                                                Time: 2:00 pm
                   Defendants.
19

20

21

22

23

24

25

26

27

28
           ORDER GRANTING DEFENDANTS’ REQUEST FOR TELEPHONIC APPEARANCE AT FURTHER CASE
                                    MANAGEMENT CONFERENCE
 1         On March 22, 2019, Defendants CVS Health Corporation, CVS Pharmacy,
 2   Inc., Garfield Beach CVS, LLC and CVS RX Services (“Defendants”) filed their
 3   Request for Telephonic Appearance for the March 26, 2019 Initial Case
 4   Management Conference, IT IS HEREBY ORDERED that counsel for Defendants
 5   may appear telephonically at the March 26, 2019 conference at 2:00 pm.
 6         Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for
 7   the telephonic appearance.
 8
           IT IS SO ORDERED.
 9
     Dated: March 25, 2019
10

11

12                                              HAYWOOD S. GILLIAM, JR.
                                                United States District Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                         2
       ORDER GRANTING DEFENDANTS’ REQUEST FOR TELEPHONIC APPEARANCE AT FURTHER CASE
                                MANAGEMENT CONFERENCE
